UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1487


SAMUEL H. MWABIRA-SIMERA,

                Plaintiff - Appellant,

          v.

THOMPSON   HOSPITALITY   SERVICES,      LLP;     JOHN   STEVENSON,
Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-00848-WMN; 1:11-cv-02989-WMN)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel H. Mwabira-Simera, Appellant Pro Se.       Thomas Patrick
Dowd, LITTLER MENDELSON PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel   H.    Mwabira-Simera       filed    a   notice   of   appeal

concerning two cases consolidated in the district court.                         The

notice of appeal does not identify what district court order he

wishes   to    appeal;      however,    because    the    notice   of   appeal   is

untimely as to any and all orders below,                  we dismiss the appeal

for lack of jurisdiction.              Fed. R. App. P. 4(a)(1)(A) (setting

out time limits for noting appeal in civil cases not involving

the United States or its employees or agencies); see also Fed.

R. App. P. 3(c)(1)(B) (stating notice of appeal must “designate

the judgment, order, or part thereof being appealed”).

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The most recent district court order was entered on

the district court docket in August 2012.                  The notice of appeal

was filed on April 12, 2013.              Because Mwabira-Simera failed to

file a timely notice of appeal, we deny leave to proceed in

forma pauperis and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3